Citation Nr: 0627404	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied the veteran's claim for service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) in February 2003 
and the RO issued a statement of the case (SOC) in March 
2005.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2005.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).  

Initially, the Board notes, as the RO did, that the veteran's 
service medical records-to include his January 1972 
separation examination report-reflect no specific 
complaints, findings, or diagnosis of either bilateral 
hearing loss or tinnitus.  However, the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993), 38 U.S.C.A. § 1154 (West 2002).

The veteran's DD Form 214 listed his most significant duty 
assignment as BTRY C 1st BN 122 ARTY 1st ARMD DIV USAREUR.  In 
various documents of record, the veteran reported a history 
of noise exposure during military service.  In his November 
1999 statement in support of claim, he contended that he was 
assigned to the artillery working with Hausers, 155 mms, and 
105 mms.  He further contended that no hearing protection was 
provided and that the noise resulted in syncopal attacks.  

The post service medical evidence includes audiology reports 
including notations as to sensorineural hearing loss (SNHL) 
(but no reported audiometric testing results); a May 1996 VA 
general medical examination report (which reflects the first 
reference to tinnitus); an October 2002 VA Ear, Nose, and 
Throat (ENT) clinic note, reflecting a patient history of 
constant tinnitus worsening over the preceding year with 
symptoms worse in the right ear, and an opinion that the 
tinnitus was likely due to noise exposure and hearing loss, 
without explanation.  Post-service records also reflect 
notations as to post-service noise exposure, to include the 
veteran's work as an auto mechanic.  

In this appeal, given the veteran's documented artillery 
assignment in service and likely associated noise exposure, 
as well as his indicated post-service noise exposure, the 
current diagnoses, and the medical opinion noted above, the 
Board finds that VA examination, with audiometric testing, 
and a medical opinion by an appropriate physician-based on 
full consideration of the veteran's documented medical 
history and assertions-that addresses the existence of 
current bilateral hearing loss disability and tinnitus, and 
the relationship, if any, between each such disability and 
in-service noise exposure, is needed to resolve the claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file a copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes VA treatment records from the Syracuse 
VA Medical Center (VAMC) and VA Community Based Outpatient 
Clinic (COBC) in Rome, NY, dated up to February 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records from the Syracuse 
VAMC and the Rome COBC since February 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
either or both claim(s) on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. §§ 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Syracuse VAMC and Rome COBC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hearing loss and tinnitus, from 
February 2005 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to either or 
both claims on appeal.  

The RO should ask the appellant to submit 
all pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claims within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose, and 
throat physician) at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the results of audiometric 
testing, examiner should specifically 
indicate, with respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

With respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to the 
veteran's active military service, or 
whether the disability is more likely the 
result of the veteran's post service 
noise exposure while employed as an auto 
mechanic for over 20 years.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



